Fish, J.
1. The nature of the present controversy is disclosed by the official report made of this case when here at the March term, 1895. See 96 Ga. 241.
2. At the hearing now under review, the defendant having shown by competent evidence that .the parties represented by the plaintiff as receiver were privies in estate with and claimed under certain persons against whom the defendant had, prior to the commencement of the present litigation, instituted an equitable proceeding setting up his ownership of the premises and praying for injunction, etc., wherein a restraining order which still remained of force had been duly granted, the trial judge properly charged the jury to the effect that if the parties represented by the receiver purchased the property in dispute pending such a proceeding against their vendors, the doctrine of lis pendens would apply and the present action would not be maintainable.
3. The verdict of the jury being in accord with the instructions thus given them, and the evidence as to this issue fully warranting their finding, the trial judge rightly declined to grant a new trial.

Judgment affirmed.


All the Justices concurring.

Equitable petition. Before Judge Smith. Wilcox superior court. March term, 1898.
Cutts & Lawson and D. B. Nicholson, for plaintiff.